DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed January 28, 2022 has been fully considered and entered.
Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An apparatus for providing light for illumination of an object to be imaged, as defined by claim 1, the apparatus comprising: 
control circuitry configured to control the at least one set of light sources to cause the maximum separation distances to be equal to each other, 
wherein the at least one set of light sources includes a plurality of types of light sources and an optical element that causes the light emitted from each of the light sources to be incident on the incident lens, and 
the control circuitry is configured to control the installation position of the light sources or the optical element
in combination with all of the other limitations of claim 1;
A light source control method, as defined by claim 11, comprising:
4Application No. 16/472,912Reply to Office Action of December 15, 2021controlling the at least one set of light sources to cause the maximum separation distances to be equal to each other, 
wherein the at least one set of light sources includes a plurality of types of light sources and an optical element that causes the light emitted from each of the light sources to be incident on the incident lens; and 
controlling the installation position of the light sources or the optical element;
in combination with all of the other limitations of claim 11;
An image acquisition system, as defined by claim 12, comprising: 
control circuitry configured to control the at least one set of light sources to cause the maximum separation distances to be equal to each other, 
wherein the at least one set of light sources includes a plurality of types of light sources and an optical element that causes the light emitted from each of the light sources to be incident on the incident lens, and 
the control circuitry is configured to control the installation position of the light sources or the optical element;
in combination with all of the other limitations of claim 12;
A light source device, as defined by claim 18, comprising: 
control circuitry configured to control the at least one set of light sources to cause the maximum separation distances to be equal to each other, 
wherein the at least one set of light sources includes a plurality of types of light sources and an optical element that causes the light emitted from each of the light sources to be incident on the incident lens, and 
the control circuitry is configured to control the installation position of the light sources or the optical element;
in combination with all of the other limitations of claim 18.
Claims 2-6, 9, 10, 16, and 17 depend from claim 1; claims 13-15 depend from claim 12; and claim 19 and 20 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874